Title: To James Madison from Richard Peters, 18 May 1803
From: Peters, Richard
To: Madison, James


Dear Sir
Belmont May 18. 1803
I have recieved from our old Friend Genl. Ternant, who is now in Paris, a Letter dated 14th March last. He mentions the very few of our revolutionary Characters left in that Republic (if it may be so called) who under the old Government assisted us in our War. He writes to me respecting our Friend la fayette as if it were in my Power to do him Service. I can only lament that he is mistaken. I cannot however omit sending you an Extract from Genl Ternant’s Letter that you may judge whether or not it will anywise serve the ci devant Marquis to let his Situation be known to those who can serve him. Your benevolent Propensities in Favour of a worthy Man, to whose early Exertions in our Cause we are much obliged, will no Doubt induce you to assist him if you concieve there is any Chance or Propriety in the Attempt.
After describing the Situation of another worthy old Officer who has a Provision in their War Department he mentions Mr la fayette as one who alone is under a Necessity of looking to this Country for Assistance. “Our Friend la Fayette who in a Fall, had, some time ago the upper Part or Neck of the Femur fractured, begins to do well. He appears very desirous that Congress might do something for him, & I truly believe he stands much in Need of such Assistance. But cannot think of a direct Application—if you could predispose some of your old Friends at Washington in Favour of some spontaneous Act of Congress to his Advantage, we should all be greatly obliged for the Service.”
I find that the European Hemisphere looks black & blustering. The favourable Dispositions of the first Consul towards this Country are pleasing, be their Motives what they may. Quarrels among the Mighty are sometimes of Service to secondary Powers, & Good comes out of Evil. I wish you every Happiness […] with which I am […]
I percieve from a sensible Account of the Interior of France that there is more Submission than voluntary Agreement to the present Regime. War with its Contingencies & Chapters of Accidents may produce Convulsions, from which none can tell what State of Things may arise.
 

   
   RC (DLC). Signature clipped.



   
   Jean-Baptiste, chevalier de Ternant, was a veteran of the American Revolution who served as French minister to the U.S., 1791–93 (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (4 vols. to date; Charlottesville, Va., 1984–)., 2:549 n. 2).


